The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al, US Pub. 2015/0213225, in view of Nguyen et al, US Pub. 2008/0303638.
Amarasingham et al disclose an holistic hospital patient care and management system and method for enhanced risk stratification comprising: an automated healthcare staff monitoring process 170; providing RFID bracelets to patients (entities) to track patients location and status; 
Amarasingham et al teach providing an RFID bracelet to each patient and providing an RFID badge to hospital health care staffs (i.e. nurse, doctor, etc.), wherein each is assigned a number of patients, but fail to specifically disclose providing the RFID before arriving at the hospital so that the victims have their bracelet in the ambulance on their way to the hospital.
Nguyen et al disclose a portable patient devices systems and a method for providing and preventing medical errors comprising: a patient 102 wearing the PDPA 104 in an ambulance 110 on the way to a hospital 112; the ambulance 110 and the hospital 112, the PDPA 104 may be linked to an on-board patient monitoring system 249 which would include the ambulance computer 136 (FIG. 2C) and its cooperative RFID reader 137 (FIG. 2C); As shown in FIG. 5A, the on-board patient monitoring system 249 is wirelessly connected to the hospital, the patient's 
In view of the teachings of Nguyen et al, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Amarasingham et al to include providing the ambulance personnel and/or patients with RFID tracking device for recording, tracking personnel activities, and for communicating to and alerting the hospital personnel through the RFID devices upon arriving at the hospital or within a prescribed proximity of the hospital in order to prepare for the incoming patients. Such modification would facilitate data communication/transfer between the ambulance personnel and the hospital facility and or the hospital staffs. Furthermore, such modification would allow the EMT agents to automatically download or transfer the data collected on the patients upon arrival to the hospital. And during a shift changing operation where personnel (i.e. nurses, doctors) are ending and starting their work shift, it would have been obvious to automatically, without input regarding the entity, transfer the patients’ information to the incoming doctors and nurses in order to effectively continue the appropriate care for the patients. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claims 1-4, 10, once an RFID is not present or not readable within the reading range, such RFID and its associate entity is considered absent or missing, the modified system can record the time when an RFID is missing or removed from monitoring activity, such as when a patient is discharged from the hospital.

Regarding claims 7-8, the system uses computers with graphical user interface for monitoring the entity, to provide a map display their specific location would have been an obvious extension as taught by the prior art, as this has become very common in the art. For instance, MapQuest is a common system used for providing route guidance to individual and system. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claim 9, the system uses video for monitoring the entity (par. 0118 of Amarasingham et al).
Regarding claims 11-20, the limitations have been met above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,891 (hereinafter ‘891 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader recitation of ‘891 Patent. For instance, in claim 1 of the current invention and in the ‘891 Patent, the applicant claims:
Application No. 17/361,058
Patent No. 11,048,891
A computer-implemented system for entity tracking and identification, comprising: a 



Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-20 of the ‘891 Patent as a general teaching for a system and a method for tracking RFIDs and their associated entities, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘891 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘891 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).

	
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876